Name: Council Regulation (EC) No 1099/2000 of 22 May 2000 amending Regulation (EC) No 397/1999 imposing a definitive anti-dumping duty on imports of bicycles originating in Taiwan
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  land transport;  international trade;  competition
 Date Published: nan

 Avis juridique important|32000R1099Council Regulation (EC) No 1099/2000 of 22 May 2000 amending Regulation (EC) No 397/1999 imposing a definitive anti-dumping duty on imports of bicycles originating in Taiwan Official Journal L 125 , 26/05/2000 P. 0001 - 0002Council Regulation (EC) No 1099/2000of 22 May 2000amending Regulation (EC) No 397/1999 imposing a definitive anti-dumping duty on imports of bicycles originating in TaiwanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1),Having regard to Article 2 of Council Regulation (EC) No 397/1999 of 22 February 1999 imposing a definitive anti-dumping duty on imports of bicycles originating in Taiwan and collecting definitively the provisional duty imposed(2),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) By Regulation (EC) No 397/1999 the Council imposed a definitive anti-dumping duty on imports into the Community of bicycles falling within CN codes 8712 00 10, 8712 00 30 and 8712 00 80 originating in Taiwan. Sampling was applied to Taiwanese exporting producers and individual duty rates ranging from 2,4 % to 18,2 % were imposed on the companies in the sample, while other cooperating companies not included in the sample were attributed a weighted average duty rate of 5,4 %. A duty rate of 18,2 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation.(2) Article 2 of Regulation (EC) No 397/1999 stipulates that where any new exporting producer in Taiwan provides sufficient evidence to the Commission that:- it did not export to the Community the products described in Article 1(1) of that Regulation during the investigation period (1 November 1996 to 31 October 1997),- it is not related to any of the exporters or producers in Taiwan which are subject to the anti-dumping measures imposed by that Regulation,- it has actually exported to the Community the products concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Community,then Article 1(3) of Regulation (EC) No 397/1999 may be amended by granting that exporting producer the duty rate applicable to cooperating producers which were not included in the sample, namely 5,4 %.B. NEW EXPORTING PRODUCERS' REQUESTS(3) Four new Taiwanese exporting producers, after having applied not to be treated differently from the companies which cooperated in the original investigation but were not included in the sample, have provided, on request, evidence showing that they meet the requirements set out in Article 2 of Regulation (EC) No 397/1999. The evidence provided by these applicant companies is considered sufficient to allow that Regulation to be amended by adding these four new exporting producers to the Annex thereto. That Annex specifies the Taiwanese exporting producers which are subject to the weighted average duty rate of 5,4 %,HAS ADOPTED THIS REGULATION:Article 1The following companies shall be added to the list of exporting producers from Taiwan listed in the Annex to Regulation (EC) No 397/1999:- Chien Chin Frame Co. Ltd, Tainan,- High-Ride Bicycle Co. Ltd, Taichung,- John Ching Cycle Co. Ltd, Taichung,- Jonq Tyan Enterprise Co. Ltd, Tainan.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2000.For the CouncilThe PresidentJ. Gama(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18).(2) OJ L 49, 25.2.1999, p. 1.